Citation Nr: 1702071	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  14-07 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for residuals of a cold weather injury to the lower extremities. 


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1948 to December 1948 from July 1950 to July 1953 and from June 1954 to March 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in September 2016. A transcript of the hearing is associated with the claims files.

Following the February 2014 statement of the case (SOC), the Veteran submitted additional evidence, which was not accompanied by a waiver of RO review. However, since the Veteran's substantive appeal was received after February 2, 2013, the Board no longer is required to obtain a waiver of initial review by the agency of original jurisdiction (AOJ). See § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.)

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDING OF FACT

Residuals of a cold weather injury to the lower extremities is attributable to active service. 


CONCLUSION OF LAW

Residuals of a cold weather injury to the lower extremities was incurred in wartime service. 38 U.S.C.A. §§ 5107, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  However, in light of the fully favorable decision as to the issue of service connection herein, no further discussion of such duties is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). 

II. Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service. 38 U.S.C.A. §§ 1110, 1131. To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. When the condition noted in service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required. 

Service connection may also be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in-service. 38 C.F.R. § 3.303(d).

The Board notes that the Veteran had active service during a period of war and the provisions of 38 U.S.C.A. § 1154(b) is applicable. 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA. In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III. Analysis

The Veteran contends he is entitled to service connection for residuals of a cold injury to the bilateral lower extremities. The Veteran has consistently stated that he was exposed to cold weather during his service in Korea, and has subsequent residuals of a cold weather injury. The Veteran reported ongoing pain and symptoms in-service after exposure to cold in Korea. The Veteran is competent to describe his ongoing symptoms since service and his statements are credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The issue before the Board is whether the Veteran has a current disability. The Board notes that the Veteran served during a time of war and the provisions of 38 U.S.C.A. § 1154(b) are applicable. The Board has competent and credible reports from the Veteran regarding his cold weather exposure in-service and ongoing pain and symptoms of such. We accept that the Veteran was exposed to cold weather while serving in Korea. In addition, the Board has been presented with a confusing April 2013 VA examination report. Although the April 2013 VA examiner does not clearly state that there are residuals of a cold injury, the examiner noted symptoms of a cold weather injury, including the Veteran's reported pain, tingling, decreased sensation, and the absence of hair growth in the impacted area. See April 2013 VA examination. 

The AOJ could have returned the report for clarification but did not. Based upon the Veteran's age, we shall decide the case on the current record. There is doubt as to the existence of a current disability and such doubt is resolved in favor of the Veteran. Therefore, the Veteran's claim of entitlement to service connection for residuals of a cold weather injury to each lower extremity is granted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).  


ORDER

Service connection for residuals of a cold weather injury to the lower extremities is granted. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


